DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The amendment of 22 November 2021 has been entered.
Disposition of claims: 
	Claims 1 and 6-9 have been amended.
	Claim 19 is new.
	Claims 1-19 are pending.
The amendment to claim 6 has overcome the rejection of claims 6-14 and 17-18 under 35 U.S.C. 112(b) set forth in the last Office action. The rejection has been withdrawn.
The amendments to claim 7 have overcome the rejection of claims 7-9 under 35 U.S.C. 112(b) set forth in the last Office action. The rejection has been withdrawn.
The amendments to claim 1 have overcome the rejections of claims 1-4 under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Jung et al. (WO 2018/016724 A1—machine translation relied upon) (hereafter “Jung”) set forth in the last Office action. The rejections have been withdrawn.
The amendments to claim 1 have overcome the rejections of claims 1-4 under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Son et al. (WO 2019083215 A1—both Korean language document and machine translation relied upon) (hereafter “Son”) set forth in the last Office action; the rejection of claim 15 under 35 U.S.C. 103 as being unpatentable over Son et al. (WO 2019083215 A1—both Korean language document and machine translation relied upon) (hereafter “Son”) set forth in the last Office action; and the rejection of claim 16 under 35 U.S.C. 103 as being unpatentable over Son et al. (WO 2019083215 A1—both Korean language document and machine translation relied upon) (hereafter “Son”), and further in view of Lamansky et al. (US 2002/0182441 A1) (hereafter “Lamansky”) set forth in the last Office action. The rejections have been withdrawn.
The Declaration under 37 CFR 1.132 filed 22 November 2021 is insufficient to overcome the rejections of claims 1-5 and 15 under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2018/110958 A1—machine translation relied upon) (hereafter “Kim”) set forth in the last Office action, the rejection of claim 16 under 35 U.S.C. 103 over Kim et al. (WO 2018/110958 A1—machine translation relied upon) (hereafter “Kim”), and further in view of Lamansky et al. (US 2002/0182441 A1) (hereafter “Lamansky”) set forth in the last Office action; the rejection of claims 6-10, 14, and 17 under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2018/110958 A1—machine translation relied upon) (hereafter “Kim”) as applied to claim 1 above, and further in view of Kondakova ‘516 (US 2007/0252516 A1) (hereafter “Kondakova”) and Tominaga et al. (JP 2003-133075 – machine translation relied upon) (hereafter “Tominaga”) and as evidenced by Zheng et al. (CN 103435597—machine translation relied upon) (hereafter “Zheng”) and Park et al. (US 2017/0213968 A1) (hereafter “Park”) set forth in the last Office action; the rejection of 18 under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2018/110958 A1—machine translation relied upon) (hereafter “Kim”) in view of Kondakova ‘516 (US 2007/0252516 A1) (hereafter “Kondakova”) and Tominaga et al. (JP 2003-133075 – machine translation relied upon) (hereafter “Tominaga”), and further in view of Lamansky et al. (US 2002/0182441 A1) (hereafter “Lamansky”) set forth in the last Office action; and the rejection of claims 6, 11-14, and 17 under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2018/110958 A1—machine translation relied upon) (hereafter “Kim”), and further in view of in view of Kondakova ‘516 (US 2007/0252516 A1) (hereafter “Kondakova”) and Lee et al. (US 2017/0047527 A1) (hereafter “Lee ‘527”) and as evidenced by Aziz et al. (US 2006/0022590 A1) (hereafter “Aziz”) and Yu et al. (US 2012/0273764 A1) (hereafter “Yu”) set forth in the last Office action for the reasons outlined below.

Response to Arguments
Applicant's arguments, see section B of the reply filed 22 November 2021 have been fully considered but they are not persuasive.
Applicant argues that the larger scale of the chemical formulae makes the structures easier to read.
However, the bonds of the chemical formulae continue to appear unfocused making the structures difficult to read.

Applicant’s arguments, see section E of the reply filed 22 November 2021 with respect to the rejections of claims 1-4 under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Jung et al. (WO 2018/016724 A1—machine translation relied upon) (hereafter “Jung”) set forth in the last Office action have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s arguments, see sections F to H of the reply filed 22 November 2021 with respect to the rejections of claims 1-4 under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Son et al. (WO 2019083215 A1—both Korean language document and machine translation relied upon) (hereafter “Son”) set forth in the last Office action; the rejection of claim 15 under 35 U.S.C. 103 as being unpatentable over Son et al. (WO 2019083215 A1—both Korean language document and machine translation relied upon) (hereafter “Son”) set forth in the last Office action; and the rejection of claim 16 under 35 U.S.C. 103 as being unpatentable over Son et al. (WO 2019083215 A1—both 

Applicant's arguments, see sections I to M of the reply filed 22 November 2022 regarding the rejections of claims 1-5 and 15 under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2018/110958 A1—machine translation relied upon) (hereafter “Kim”) set forth in the last Office action, the rejection of claim 16 under 35 U.S.C. 103 over Kim et al. (WO 2018/110958 A1—machine translation relied upon) (hereafter “Kim”), and further in view of Lamansky et al. (US 2002/0182441 A1) (hereafter “Lamansky”) set forth in the last Office action; the rejection of claims 6-10, 14, and 17 under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2018/110958 A1—machine translation relied upon) (hereafter “Kim”) as applied to claim 1 above, and further in view of Kondakova ‘516 (US 2007/0252516 A1) (hereafter “Kondakova”) and Tominaga et al. (JP 2003-133075 – machine translation relied upon) (hereafter “Tominaga”) and as evidenced by Zheng et al. (CN 103435597—machine translation relied upon) (hereafter “Zheng”) and Park et al. (US 2017/0213968 A1) (hereafter “Park”) set forth in the last Office action; the rejection of 18 under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2018/110958 A1—machine translation relied upon) (hereafter “Kim”) in view of Kondakova ‘516 (US 2007/0252516 A1) (hereafter “Kondakova”) and Tominaga et al. (JP 2003-133075 – machine translation relied upon) 
Applicant argues that the data in the specification as well as the results proffered in the Declaration under 37 C.F.R. § 1.132 of Jinhyun Lui (hereinafter “Declaration”) are a representation of unexpected results commensurate in scope with the claimed invention, showing nonobviousness over the cited prior art. 
It is not clear that the results are commensurate in scope with the claimed invention. 
Applicant has the burden of explaining the data in any declaration they proffer as evidence of non-obviousness." Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). See MPEP 716.02(b)II.
With respect to claims 1-7, these claims are directed toward a compound and the results are from organic light emitting devices comprising the claimed compounds. It is not clear from the presented device results that the compounds on their own possess unexpected results. While Applicant refers to the decision in In re Papesch as reasoning that the compound claims are nonobvious based on results from device testing, the In re Papesch had been shown themselves to have unexpected properties—unexpected anti-inflammatory properties. No link between the observed device properties and unexpected compound properties has been made. Additional technical explanation and/or results are required to link the observed device results to unexpected differences in compound properties.
Furthermore, as outlined below, Kim teaches that the dopants of the organic light-emitting devices can be either fluorescent or phosphorescent. Applicant has shown results only for organic light emitting devices comprising phosphorescent dopants. It is unclear that similar results would be observed for organic light emitting devices comprising fluorescent dopants. 
For at least these reasons the arguments are not persuasive.

Applicant's arguments, see subsection 2 of section  I of the reply filed 22 November 2022 regarding the rejections of claims 1-5 and 15 under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2018/110958 A1—machine translation relied upon) (hereafter “Kim”) set forth in the last Office action, the rejection of claim 16 under 35 U.S.C. 103 over Kim et al. (WO 2018/110958 A1—machine translation relied upon) (hereafter “Kim”), and further in view of Lamansky et al. (US 2002/0182441 A1) (hereafter “Lamansky”) set forth in the last Office action; the rejection of claims 6-10, 14, and 17 under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2018/110958 A1—machine translation relied upon) (hereafter “Kim”) as applied to claim 1 above, and further in view of Kondakova ‘516 (US 2007/0252516 A1) (hereafter “Kondakova”) and 
Applicant argues that compound 1-21 of Kim does not meet the limitations of Chemical Formula 1-1 of claim 1 and that no rationale has been given as to how the structures are equivalent.
The two references to compound 1-21 were typographical errors which have been corrected. 
It is noted that the basic thrust of the rejection remains the same. There is no new ground of rejection when the basic thrust of the rejection remains the same such In re Kronig, 539 F.2d 1300, 1302-03, 190 USPQ 425, 426-27 (CCPA 1976).

Claim Objections
Claim 7 is objected to because of the following informalities:  Structural Formulas C-1 through C-18 are difficult to read. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 7: Claim 7 recites Structural Formulas C-1 through C-18. However, Structure C-4 appears to have a fused benzene ring missing from the leftmost carbazolyl group. This is apparent from the previously drawn structure C-4 of claim 7 and the specification. However, as drawn it is unclear if this structure is carbazole in indole.
For purposes of examination, the structure C-4 limitation will be interpreted as having two carbazolyl groups rather than a carbazolyl group bonded to an indolyl group.
Regarding claims 8-9: Claims 8-9 are rejected for similar reasons as claim 8 and additionally for their dependence from claim 7.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2018/110958 A1—machine translation relied upon) (hereafter “Kim”).
Regarding claims 1-5 and 15: Kim discloses an organic optoelectronic device comprising an anode and a cathode facing each other {paragraphs [87]-[89]}.
The organic optoelectronic device comprises an organic layer disposed between the anode and the cathode, the organic layer including a light-emitting layer {paragraphs [87]-[89]}
Kim does not teach a specific device comprising a compound having the structure the instant Chemical Formula 1-1.
Kim teaches that the light emitting layer comprises the compound shown below as a host material for a fluorescent or phosphorescent dopant {(paragraphs [90]-[91]: The light emitting layer of the organic electroluminescent device of the present invention may include a host material, and may include the compound of Formula 1 as a host material.), (paragraph [64]: The compounds having the structure of formula 1 are exemplified by compounds having the formulas (1-1) through (7-23).), (paragraph [65]: The compound having the formula 1-17)}.
 
    PNG
    media_image1.png
    919
    835
    media_image1.png
    Greyscale

[AltContent: textbox (Kim’s Formula 1-17)]
At the time the invention was effectively filed, it would have been obvious to have modified the organic optoelectronic device of Kim by using Kim’s Formula 1-17 as the host material of the light-emitting layer, based on the teaching of Kim. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). The selection of Kim’s Formula 1-17 
Kim’s Compound 1-17 does not have the structure of the instant Chemical Formula 1-1 because the substituent phenyl group on the carbazolyl group is not in the position of the instant R3. Kim does not exemplify a compound similar to Kim’s Formula 1-17 in which the substituent phenyl group on the carbazolyl group is in the position of the instant R3.
However, a compound similar to Kim’s Compound 1-17 in which the substituent phenyl group on the carbazolyl group is in the position of the instant R3 is a position isomer of Kim’s Compound 1-17.
With respect to position isomers, the examiner points to the MPEP which states: A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.  “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. Compounds which are position isomers (compounds having the same In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious). See MPEP 2144.09 I and 2144.09 II.  
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify Kim’s Compound 1-17 shown above such that substituent phenyl group on the carbazolyl group is in the position of the instant R3. A compound in which the substituent phenyl group on the carbazolyl group is in the position of the instant R3 would represent a position isomer of the Kim’s Compound 1-17. One of ordinary skill in the art would expect that iridium complexes having each respective structure would act in similar manner.
The resultant compound would have the structure of the instant Compound [A-6].

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2018/110958 A1—machine translation relied upon) (hereafter “Kim”) as applied to claim 16 above, and further in view of Lamansky et al. (US 2002/0182441 A1) (hereafter “Lamansky”).
Regarding claim 16: Kim teaches all of the features with respect to claim 16, as outlined above.
Kim does not exemplify a display device comprising the organic optoelectronic device of Kim described above.
Lamansky teaches the use of organic electroluminescent devices in display devices {paragraph [0139]}. Lamansky teaches that flat panel displays utilizing organic light emitting devices (which are organic electroluminescent devices) would have bright colors, wide viewing angle, low power requirements, broad temperature ranges, and thin form factor {paragraph [0010]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the organic optoelectric device of Kim to be part of a display device, based on the teachings of Lamansky. The motivation for doing so would have been to provide a display device with bright colors, wide viewing angle, low power requirements, broad temperature ranges, and thin form factor, as taught by Lamansky.

Claims 6-10, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2018/110958 A1—machine translation relied upon) (hereafter “Kim”) as applied to claim 1 above, and further in view of Kondakova ‘516 (US 2007/0252516 A1) (hereafter “Kondakova”) and Tominaga et al. (JP 2003-133075 – machine translation relied upon) (hereafter “Tominaga”) and as evidenced by Zheng et al. (CN 103435597—machine translation relied upon) (hereafter “Zheng”) and Park et al. (US 2017/0213968 A1) (hereafter “Park”).
Regarding claims 6-10, 14, and 17: Kim teaches all of the features with respect to claim 1, as outlined above.
Kim does not teach that the light emitting layer comprises a second host material.
Kondakova ‘516 discloses an organic light emitting device comprising an anode, a cathode, and an organic layer between the anode and the cathode {Kondakova ‘516: Fig. 1 and paragraphs [0011], [0088], and [0347]-[0355]}.
The organic layer includes an emission layer, including a first host and a second host {Kondakova ‘516: (Fig. 1 and paragraphs [0011], [0088], [0204], and [0352]: The device comprises a light emitting layer.), (paragraphs [0011], [0016], and [0204]: The light emitting layer comprises two host materials.)}.
The first host is a hole transporting host material, which can be carbazole derivative {(paragraphs [0011], [0236], and [0289]: The light-emitting layer comprises a hole transporting co-host.), (paragraphs [0017] and [0265]: The hole transporting co-host can be a carbazolyl derivative.)}.
The second host is an electron transporting host material, which can be a 1,3,5-triazine derivative {(paragraphs [0011], [0211], and [0289]: The light-emitting layer comprises an electron transporting co-host.), (paragraphs [0211] and [0227]: The electron transporting host can be a 1,3,5-triazine derivative.)}.
The Examiner is equating the modified Kim’s Formula 1-17—which is a 1,3,5-triazine derivative—with the second host.
Kondakova ‘516 teaches that an emission layer containing two or more host materials have improved film morphology, electrical properties, light emission efficiency, and lifetime {paragraph [0209]}.
At the time the invention was effectively filed, it would have been obvious to have modified the organic light emitting device of Kim by using an emission layer comprising two host materials, based on the teaching of Kondakova ‘516. The motivation for doing 
Kim as modified by Kondakova ‘516 does not teach that the hole transporting host is a compound having the structure of the instant Formula 2.
As outlined above, Kondakova ‘516 teaches that the hole transporting host can be a carbazole derivative.
Tominaga teaches an organic electroluminescent device {paragraph [0018]}. The light-emitting comprises the carbazole derivative shown below as a host material {(paragraph [0018]), (p. 6, ¶ [0025]; The compound having the carbazole skeleton can be used as a hole transporting material or as a host material.), (p. 8, ¶ [0034]; The compound having the carbazole skeleton is exemplified by the compounds on pp. 5-6.), (paragraphs [0020], [0039], and [0041]; the luminescent material can be a phosphorescent material or a fluorescent material)}.
[AltContent: textbox (Tominaga’s Host Material)]
    PNG
    media_image2.png
    202
    348
    media_image2.png
    Greyscale


Therefore, Tominaga’s host material shown above was a known carbazole derivative host material at the time of the invention.
Furthermore, Tominaga teaches that the host materials of Tominaga provide organic light-emitting devices with high durability, high efficiency, and high color purity {paragraphs [0007] and [0058]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the optoelectric device of Kim as modified by Kondakova ‘516 by substituting the generalized carbazole derivative hole transport host of Kondakova ‘516 with Tominaga’s host material, based on the teaching of Kondakova ‘516 and Tominaga. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to be used to make an organic light-emitting device.
Tominaga’s host material has the structure of the instant Chemical Formula 2 where: m is 0; R8 to R10 are hydrogen; m is 0; L1 is a single bond; Y1 is unsubstituted biphenyl; L2 is a single bond; Y2 is an unsubstituted biphenyl. Tominaga’s host material has the structure of the instant C-8 where: *-L1Y1 is B-2; *-L2Y2 is B-2.
A light emitting layer comprising two host material and a light emitting material is a composition.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2018/110958 A1—machine translation relied upon) (hereafter “Kim”) in view of Kondakova ‘516 (US 2007/0252516 A1) (hereafter “Kondakova”) and Tominaga et al. (JP 2003-133075 – machine translation relied upon) (hereafter “Tominaga”) as applied to claim 18 above, and further in view of Lamansky et al. (US 2002/0182441 A1) (hereafter “Lamansky”).
Regarding claim 18: Kim as modified by Kondakova ‘516 and Tominaga teaches all of the features with respect to claim 18, as outlined above.
Kim does not exemplify a display device comprising the organic optoelectronic device of Kim described above.
Lamansky teaches the use of organic electroluminescent devices in display devices {paragraph [0139]}. Lamansky teaches that flat panel displays utilizing organic light emitting devices (which are organic electroluminescent devices) would have bright colors, wide viewing angle, low power requirements, broad temperature ranges, and thin form factor {paragraph [0010]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the organic optoelectric device of Kim to be part of a display device, based on the teachings of Lamansky. The motivation for doing so would have been to provide a display device with bright colors, wide viewing angle, low power requirements, broad temperature ranges, and thin form factor, as taught by Lamansky.

Claims 6, 11-14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2018/110958 A1—machine translation relied upon) (hereafter “Kim”) as applied to claim 1 above, and further in view of in view of Kondakova ‘516 (US 2007/0252516 A1) (hereafter “Kondakova”) and Lee et al. (US 2017/0047527 A1) (hereafter “Lee ‘527”) and as evidenced by Aziz et al. (US 2006/0022590 A1) (hereafter “Aziz”) and Yu et al. (US 2012/0273764 A1) (hereafter “Yu”).
Regarding claims 6, 11-14, and 17: Kim teaches all of the features with respect to claim 1, as outlined above.
Kim does not teach that the light emitting layer comprises a second host material.
Kondakova ‘516 discloses an organic light emitting device comprising an anode, a cathode, and an organic layer between the anode and the cathode {Kondakova ‘516: Fig. 1 and paragraphs [0011], [0088], and [0347]-[0355]}.
The organic layer includes an emission layer, including a first host and a second host {Kondakova ‘516: (Fig. 1 and paragraphs [0011], [0088], [0204], and [0352]: The device comprises a light emitting layer.), (paragraphs [0011], [0016], and [0204]: The light emitting layer comprises two host materials.)}.
The first host is a hole transporting host material, which can be carbazole derivative {(paragraphs [0011], [0236], and [0289]: The light-emitting layer comprises a hole transporting co-host.), (paragraphs [0017] and [0265]: The hole transporting co-host can be a carbazolyl derivative.)}.
The second host is an electron transporting host material, which can be a 1,3,5-triazine derivative {(paragraphs [0011], [0211], and [0289]: The light-emitting layer comprises an electron transporting co-host.), (paragraphs [0211] and [0227]: The electron transporting host can be a 1,3,5-triazine derivative.)}.
The Examiner is equating the modified Compound 1-17 of Kim—which is an 1,3,5-triazine derivatives—with the second host.
Kondakova ‘516 teaches that an emission layer containing two or more host materials have improved film morphology, electrical properties, light emission efficiency, and lifetime {paragraph [0209]}.
At the time the invention was effectively filed, it would have been obvious to have modified the organic light emitting device of Kim by using an emission layer comprising two host materials, based on the teaching of Kondakova ‘516. The motivation for doing so would have been to provide an emission layer with improved film morphology, electrical properties, light emission efficiency, and lifetime, as taught by Kondakova ‘516.
Kim as modified by Kondakova ‘516 does not teach that the hole transporting host is a compound having the structure of a combination of the instant Formulas 3 and 4.
As outlined above, Kondakova ‘516 teaches that the first host is a hole transporting host.
Aziz teaches that indolocarbazole derivatives are hole transporting materials {paragraph [0083]}.
Lee ‘527 teaches an organic light emitting device (OLED) comprising an anode, a cathode, and an organic layer disposed between the anode and the cathode {abstract, paragraphs [0008], [0037]-[0040], and [0056]-[0057]}.
The organic layer comprises an emissive layer which can comprise the compound shown below as a host material along with a phosphorescent dopant {(paragraph [0008]: The organic layer comprises an emissive layer, which comprises a first host having the structure if Lee ‘527's formula 1.), (paragraph [0035]: The compounds having the structure of Lee ‘527’s formula 1 are exemplified by the compounds on pp. 6-73.), (p.9, compound C-23), (paragraphs [0008] and [0038]-[0041] the emissive layer comprises a phosphorescent emissive dopant.)}.

    PNG
    media_image3.png
    685
    1105
    media_image3.png
    Greyscale
                 
[AltContent: textbox (Lee ‘527’s Compound C-23)]

Therefore, at the time the invention was effectively filed, Lee ‘527’s Compound C-23 was a known hole transporting host material.
Lee ‘527 teaches that Lee ‘527’s Compound C-23 is used as a first host material of a light emitting layer {paragraphs [0008]-[0013]}. Lee ‘527 teaches that the second host material has the structure of Lee ‘527’s formula 2 {paragraph [0008]}. The modified compounds of Lee have the structure of Lee ‘527’s formula 2 {paragraphs [0014]-[0018]}.
Lee ‘527 teaches that organic light emitting devices comprising the host mixture has low driving voltage, high color purity, good efficiency and long lifetime {paragraph [0019]}.
Furthermore, Yu teaches that Lee ‘527’s Compound C-23 was a known host material component for an organic light emitting device {(paragraphs [0137]-[0145]: Example 1 comprises the compound of Prep. Ex. 1.), (paragraphs [0116]-[0120]: Prep. Ex. 1 produces a compound having the structure of Lee’s Compound C-23.)}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant claims to have further modified the device of Kim as modified by Kondakova ‘516 by including Lee ‘527’s Compound 23 as the hole transporting host in the emissive layer as a substitution for the generalized hole transporting host of Kondakova ‘516, based on the teaching of Kondakova ‘516, Aziz, Lee ‘527, and Yu.  The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to be used to make an organic light-emitting device.
Compound C-23 of Lee ‘527 is a compound consisting of a combination of a moiety represented by the claimed Chemical Formula 3 and a moiety represented by the claimed Chemical Formula 4 where: L3 and L4 are each a single bond; Y3 and Y4 are each an unsubstituted C6 aryl group (a phenyl group); R12 to R15 are each hydrogen; in each case, La is a single bond, and Rb is hydrogen.
A light emitting layer comprising two host material and a light emitting material is a composition.

Claims 1-4, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (KR 20140083897—machine translation relied upon) (hereinafter “Lee ‘897”).
Regarding claims 1-4, 15, and 19: Lee ‘897 discloses the compounds shown below {(p. 2, 5th to 12th paragraphs: The compounds of the disclosure have the structure of Formula 1.), (p. 5, final paragraph: The compounds of Formula 1 are exemplified by the compounds represented by Formulas 2 to 228.), (p. 9, Formula 58 and Formula 60)}.

    PNG
    media_image4.png
    894
    551
    media_image4.png
    Greyscale
      
    PNG
    media_image5.png
    893
    553
    media_image5.png
    Greyscale

The compounds shown above do not have the structure of the instant Chemical Formula 1-1 because the substituent dibenzofuran or dibenzothiophene groups on the triazine group is not in the position of the instant Chemical Formula A. Lee ‘897 does not exemplify a compound similar to the compounds shown above in which the substituent dibenzofuran or dibenzothiophene groups on the triazine group has the bonding position of the instant Chemical Formula A.
However, a compound similar to Lee ‘897’s compounds shown above in which the substituent dibenzofuran or dibenzothiophene groups on the triazine group has the 
With respect to position isomers, the examiner points to the MPEP which states: A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.  “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.” In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious). See MPEP 2144.09 I and 2144.09 II.  
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify Lee ‘897’s compounds shown above such that the substituent dibenzofuran or dibenzothiophene groups on the triazine group has the bonding position of the instant Chemical Formula A. A compound in which the substituent dibenzofuran or dibenzothiophene groups on the triazine group has the 
Lee ‘897 does not teach a specific organic light emitting device comprising the compounds of Lee ‘897 shown above.
However, Lee ‘897 teaches an organic optoelectronic device comprising an anode and a cathode facing each other {p. 32, 2nd paragraph; p. 48, Examples 1 to 24}.
The organic optoelectronic device comprises an organic layer disposed between the anode and the cathode, the organic layer including a light-emitting layer {p. 32, 2nd paragraph, Examples 1 to 24}. 
The compound having the structure of Formula 1 of Lee ‘897—such as the specific compounds of Lee ‘897 shown above—may be used as the host material for a phosphorescent dopant in the light emitting layer {(p. 21, final paragraph: The dopant may be phosphorescent.), (p. 32, 1st paragraph: The compound of the invention, i.e. the Compounds having the structure of Formula 1 of Lee ‘897 can be used as host materials in the light emitting layer.), (p. 48, Examples 1 to 24 use the compounds having the structure of Formula 1 of Lee ‘897 as host materials for phosphorescent dopants in the light emitting layer.)}.
At the time the invention was effectively filed, it would have been obvious to have further modified the compounds of Lee ‘897 shown above by including them as the host material for a phosphorescent dopant in the light emitting layer of the organic light emitting device described by Lee ‘897, based on the teaching of Lee ‘897. The modification would have been a combination of prior art elements according to known .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C KERSHNER/           Primary Examiner, Art Unit 1786